 In the Matter of HOLLOW TREE LUMBER COMPANY, EMPLOYERandLUMBER AND SAWMILL WORKERS LOCAL UNION #2975, CHARTEREDBY U. B. C. J. A., AFL, PETITIONERCase No. 20-RC-1017.-Decided October 3, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry V. Bamford,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a California corporation, is engaged in the busi-ness of logging and processing lumber.All its operations are car-ried on within the State of California.During the fiscal year endingJune 30, 1950, the Employer's purchases of timber, logs, sawmillequipment, and other supplies, totaled $112,097.28.Of these pur-chases, 6 percent was shipped directly to the Employer's plant fromplaces outside the State of California; another 7 percent originatedoutside the State of California but was purchased from companiesengaged in business within the State.During the same period of time, the Employer's sales totaled$686,346.85.All sales were made to companies engaged in businesswithin the State of California and no shipments were made by theEmployer outside the State.The sales to the Employer's principal customer, Rockport RedwoodCompany,' amounted to approximately $450,000.The lumber whichRockport Redwood Company purchased from the Employer was commingled with lumber obtained from other sources and was furtherprocessed by Rockport or its contractors. In the calendar year 1949,Rockport's sales of lumber totaled approximately $830,000, of whichapproximately $220,000 was shipped outside the State of California.An additional $33,000 of the Employer's total sales during the fiscalyear ending June 30, 1950— was made to Masonite Corporation, abuilding supplies manufacturer engaged in interstate commerce, for1Heretofore,the Board has found that that company is engaged in commerce within themeaning of the Act.Rockport Redwood Company,60 NLRB 900.91 NLRB No. 113.635 636DECISIONSOF NATIONALLABOR RELATIONS BOARDstock piling at Masonite's mill at Ukiah, California, which is pres-ently under construction.'The Employer contends that it would not effectuate the purposesof the Act for the Board to exercise jurisdiction over its operations.We do not agree. The Board has long been of the opinion that itwould better effectuate the purposes of the Act, and promote theprompt handling of major cases, not to exercise its jurisdiction to thefullest extent possible under the authority delegated to it by Congress,but to limit that exercise to enterprises whose operations have, or atwhich labor disputes would have, a pronounced impact upon the flowof interstate commerce.This policy should, in our opinion, be main-tained.The time has come, we believe, when experience warrants theestablishment and announcement of certain standards which willbetter clarify and define where the difficult line can best be drawn.The Board has determined that it will exercise jurisdiction overthose enterprises which affect commerce by virtue of the fact thatthey furnish goods or services necessary to the operations ofotheremployers engaged in commerce, without regard to other factors,where such goods or services are valued at $50,000 per annum ormore, and are sold to : (a) public utilities or transit systems ; (b)companies which function as instrumentalities and channels of in-terstate and foreign commerce and their essential links ; or (c) enter-prises engaged in producing or handling goods destined for out-of-State shipment, or performing services outside the State, in the valueof $25,000 per annum or more. This standard reflects, in largemeasure, the results reached in the Board's past decisions disposingof similar jurisdictional issues.In this proceeding, although the Employer ships no goods directlyoutside the State of California, it does deliver necessary goods valuedin excess of $50,000 per annum to Rockport Redwood Company, whichin turn produces goods valued to excess of $25,000 which are destinedfor out-of-State shipment.Having found that Hollow Tree LumberCompany is engaged in commerce within the meaning of the NationalLabor Relations Act, we will, pursuant to the policy enunciated above,exercise jurisdiction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.2The Employer's president testified that during the forthcoming year,the Employerexpects to change its operations;it anticipates it will make no sales to Rockport RedwoodCompany ; and it expects that, although a substantial amount of sales will be made tocompanies engaged in interstate commerce, only a small percentage thereof eventuallywill be shipped out of the State of California.However, because these changes in opera-tions are speculative and uncertain,we base our decision herein upon the Employer'spast experience as reflected by the record in this case. HOLLOW TREE LUMBER COMPANY6373.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act:All production and maintenance employees employed in or aboutthe Employer's sawmilland yard locatedat or nearUkiah, California,excluding office employees, guards, and supervisors as defined in theAct.[Text of Direction of Election omitted from publication in thisvolume.]